DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is not in a single paragraph and “The present technology relates to” can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller that controls reading of the image from the image sensor on a basis of vehicle information acquired by the vehicle in claim 1; a detector that detects inclination information regarding the vehicle using the vehicle information in claim 2; and a processing section that rotates the image read from the image sensor, and cuts an image to be displayed on the display section out of the rotated image in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to computer program per se.  See MPEP 2106(I).  A claim directed toward a non-transitory computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a computer so as to remove it from 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edanami (US 20070279493).

As to claim 1, Edanami discloses an image-capturing apparatus (FIG. 1), comprising:
an image sensor (FIG. 1, camera 51) that captures an image displayed on a display section of a vehicle (FIGS. 4-6; FIG. 1, display section 55 of a vehicle); and
a controller (FIG. 1, image acquiring section 21; see [0067]-[0068]) that controls reading of the image from the image sensor on a basis of vehicle information acquired by the vehicle (FIG. 1, own vehicle movement detecting section 13 and own vehicle position computing section 31; FIG. 3, S20-S21; see [0046]-[0047]). 

As to claim 8, Edanami further discloses wherein the controller controls the reading of the image from the image sensor such that a proportion of a road surface that appears in the image displayed on the display section is kept in a specified proportion (FIG. 2 and FIG. 4, target position 114 and white lines 113a, 113b showing the boundary of the target position 114). 

As to claim 12, Edanami further discloses wherein the vehicle information is at least one of gyroscopic information obtained from a gyroscope of the vehicle, suspension information regarding a suspension of the vehicle, a front camera image obtained from a front camera used to capture an image of a region ahead of the vehicle, or GPS information obtained from the GPS (see [0043], [0047]). 

As to claim 13, Edanami further discloses wherein the display section is a display section that is an alternative to a Class I mirror (FIG. 1, display section 55 of the vehicle). 

As to claims 14 and 16, method claims 14 and 16 correspond to apparatus claims 1-2, recite the same features as those recited in claims 1-2 respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-2.

As to claims 15 and 17, claims 15 and 17 correspond to apparatus claims 1-2, recite the same features as those recited in claims 1-2 respectively, and are therefore rejected for the same reasons as those used above in rejecting claims 1-2.

As to claim 18, Edanami further discloses wherein the vehicle information includes at least one of speed information regarding the vehicle or gear information regarding the vehicle (see [0043], [0047]). 

As to claim 19, claim 19 corresponds to claim 18, recites the same features as those recited in claim 18, and is therefore rejected for the same reasons as those used above in rejecting claim 18.

As to claim 20, claim 20 corresponds to claim 18, recites the same features as those recited in claim 18, and is therefore rejected for the same reasons as those used above in rejecting claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edanami (US 20070279493) in view of Watanabe et al (US 20150375680).

As to claim 2, Edanami fails to explicitly disclose further comprising a detector that detects inclination information regarding the vehicle using the vehicle information, wherein according to the inclination information, the controller controls the reading of the image from the image sensor.
(see [0051], [0060]), wherein according to the inclination information, the controller controls the reading of the image from the image sensor (see [0057]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Edanami using Watanabe’s teachings to include a detector that detects inclination information regarding the vehicle using the vehicle information, wherein according to the inclination information, the controller controls the reading of the image from the image sensor in order to easily grasp both the vehicle state and the state around the vehicle, to easily and objectively recognize the conditions of the surroundings of the vehicle, and to reduce load of steering to thereby improve safety (Watanabe; [0008], [0013], [0083], [0099]).

As to claim 3, the combination of Edanami and Watanabe further discloses wherein the detector detects the inclination information indicating forward and rearward inclinations of the vehicle (Watanabe; see [0060]; see FIG. 4, axis 412). 

As to claim 4, the combination of Edanami and Watanabe further discloses further discloses wherein the detector detects the inclination information indicating leftward and rightward inclinations of the vehicle (Watanabe; see [0061]; see FIG. 4, axis 411). 

As to claim 5, the combination of Edanami and Watanabe further discloses further discloses wherein the detector detects the inclination information indicating forward and (Watanabe; see [0060]-[0061]; see FIG. 4, axis 411 and axis 412). 

As to claim 9, Edanami fails to explicitly disclose further comprising a processing section that rotates the image read from the image sensor, and cuts an image to be displayed on the display section out of the rotated image. 
However, Watanabe teaches a processing section (FIG. 5, image processing portion 504) that rotates the image read from the image sensor (see [0070], [0072]), and cuts an image to be displayed on the display section out of the rotated image (see [0081], [0084]). 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Edanami using Watanabe’s teachings to include a processing section that rotates the image read from the image sensor, and cuts an image to be displayed on the display section out of the rotated image in order to easily grasp both the vehicle state and the state around the vehicle, to easily and objectively recognize the conditions of the surroundings of the vehicle, and to reduce load of steering to thereby improve safety (Watanabe; [0008], [0013], [0083], [0099]).

As to claim 10, the combination of Edanami and Watanabe further discloses wherein the controller controls the rotation of the image (Watanabe; FIG. 5, rotation control portion 521; see [0070], [0072]).

As to claim 11, the combination of Edanami and Watanabe further discloses wherein the controller calculates a rotation angle used to rotate the image, according to inclination (Watanabe; see [0072]). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edanami (US 20070279493) in view of Tatsuo et al (JP 2006254318A).

As to claim 6, Edanami fails to explicitly disclose wherein the controller controls a reading position, in the image sensor, from which the image is read. 
However, Tatsuo teaches wherein the controller controls a reading position, in the image sensor, from which the image is read (Abstract and [0031]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Edanami using Tatsuo’s teachings to control a reading position, in the image sensor, from which the image is read in order to provide an improved in-vehicle camera by photographing a plurality of imaging areas by the same image sensor and the same optical system using reading means in which an area is set in advance or appropriately set by an external command and images of each area are cut out and output respectively (Tatsuo; Abstract; [0011]-[0013], [0036]).

As to claim 7, the combination of Edanami and Tatsuo further discloses wherein the reading position is specified by a reading-start position and a size of the image read from the image sensor, the reading-start position being a position, in the image sensor, at which the reading of the image from the image sensor is started (Tatsuo; see [0026], [0031], [0033]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/            Examiner, Art Unit 2482